Per curiam.
Anson A. Adams (State Bar No. 143095), who was admitted to the Bar in 2006, was convicted in 2007 of aggravated assault, attempting to elude police, reckless driving, and two counts of driving *666under the influence of alcohol; he was sentenced as a First Offender to six years, to serve three. Following his convictions, this Court accepted his petition for voluntary discipline and entered a suspension until further order of the Court. In the Matter of Adams, 282 Ga. 628 (652 SE2d 546) (2007).
Adams has now filed a petition for voluntary discipline, in which he seeks final discipline in the form of a suspension through July 1, 2013, and states that his probation terminated on May 4, 2012 without an adjudication of guilt. He states that while incarcerated he successfully completed the “Prime for Life” program, an alcohol and drug rehabilitation program designed to challenge common beliefs and attitudes that directly contribute to high-risk alcohol and drug use. He also states he successfully completed an anger management-behavior modification program offered by The Counseling Group in Augusta. He has included certificates of completion from both programs. He has also submitted the report of a licensed psychologist, Dr. Joseph Frey III, who concluded that Adams is fit to return to the practice of law. Dr. Frey further concluded that Adams did not demonstrate any significant psychological or psychiatric problems or any pattern of substance abuse, and that the behavior that led to his convictions appeared to be an isolated episode. Adams has also submitted letters from two lawyers in support of his petition. Adams admits he violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d).
In mitigation, Adams offers that he does not have a prior disciplinary record; he experienced personal and emotional problems during the relevant time period that are no longer continuing; he has provided full and free disclosure to the State Bar and has displayed a cooperative attitude towards the proceedings; he has otherwise exhibited good character, integrity, and reputation; and he has implemented measures of interim rehabilitation. Adams expresses remorse and wants to help others avoid his mistakes. He offers to develop and present a program to the third-year law students at Georgia’s law schools regarding decision making, attitude and respect, and the consequences of one’s actions. Finally, he submits that the conduct that led to these proceedings was an isolated incident and one in which no harm came to any of his clients.
Although he requests that he be suspended through July 1,2013, because that date has passed and because he has been continually suspended since 2007, we construe his petition as one for reinstatement. He requests that as conditions imposed for his reinstatement, he be required to complete an additional three hours of continuing legal education on professionalism prior to June 30,2014, and that he be required to offer his proposed program to third-year law students *667at Georgia’s five accredited law schools prior to the end of the 2013-2014 academic year. The State Bar has filed a response recommending that the Court accept the petition.
Decided September 23, 2013.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
Having reviewed the petition, we agree that reinstatement is appropriate. See In the Matter of Seshul, 289 Ga. 910 (717 SE2d 262) (2011) (four-year suspension following conviction for aggravated assault and misdemeanor battery) and In the Matter of Ortman, 289 Ga. 130 (709 SE2d 784) (2011) (12-month suspension following conviction for aggravated battery). Accordingly, it is hereby ordered that Anson A. Adams be reinstated to the practice of law in this State. He is further ordered to comply with the conditions outlined above.

Petition for voluntary discipline accepted. Reinstatement, with conditions.


All the Justices concur.